Citation Nr: 0613969	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-39 103	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's private psychiatrist


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim of service connection for post-
traumatic stress disorder (PTSD) was previously denied by the 
Board in September 1999.

2.  The evidence presented since September 1999 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran is a combat veteran and his claimed stressors 
are related to combat.

4.  The evidence is in equipoise as to whether the veteran's 
PTSD is causally related to the in-service stressor.


CONCLUSIONS OF LAW

1.  Evidence received since September 1999 is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Giving the benefit of the doubt to the veteran, PTSD 
resulted from his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the post-traumatic stress disorder 
(PTSD) claim, See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006), those matters are 
not currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  This decision reopens the claim and grants 
service connection for PTSD.  As such, there is no further 
need to discuss compliance with the duties to notify and 
assist.

The September 1999 Board decision is final based on the 
evidence then of record.  U.S.C.A. § 7104.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The September 1999 Board decision denied service connection 
based on insufficient evidence that the veteran had PTSD.  
Evidence submitted subsequent to the 1999 Board decision 
includes statements by two separate private doctors, 
including testimony by one at an RO hearing, diagnosing the 
veteran with PTSD as a result of his claimed stressors.  This 
evidence is new and material as it is previously unseen 
evidence that raises a reasonable possibility of 
substantiating the claim.  The claim is consequently 
reopened.

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in- service stressor(s).  See 38 C.F.R. 
§ 3.304(f).  

In cases where the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat (in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran served in Vietnam as a light weapons infantryman 
and received a Combat Infantry Badge and an air medal for 
distinguishing himself by meritorious achievement while 
participating in sustained aerial flights in support of 
combat ground forces from October 1966 to January 1967.  His 
claimed stressors are consistent with the circumstances, 
conditions, and hardships of such service; consequently, the 
claimed stressors are accepted as credible.  

Evidence of record includes statements by two treating 
private physicians diagnosing the veteran with PTSD, 
explaining how the veteran met the criteria for PTSD, and 
attributing the PTSD to the veteran's claimed stressors. 

Although past VA examinations did not diagnose the veteran 
with PTSD, the evidence provided by the veteran suffices to 
render the evidence in equipoise.  In such cases, the benefit 
of the doubt is awarded to the veteran.  38 U.S.C.A. 
§ 5107(b).  Service connection for PTSD is granted.






ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


